--------------------------------------------------------------------------------

EXTENSION AGREEMENT

THIS EXTENSION AGREEMENT (the "Extension Agreement") is made effective as of the
14th day of January, 2006, by and among NorPac Technologies, Inc. (“NorPac”),
and Balsam Ventures, Inc. (“Balsam”).

WHEREAS:

A. NorPac and Balsam entered into an exclusive license agreement dated as of
November 30, 2003, (the "License Agreement"), wherein NorPac agreed to grant,
subject to the fulfillment of certain conditions, for a period of 40 years, to
use, commercialize and exploit NorPac’s proprietary trademarks, patents, process
information, technical information, designs and drawings associated with
NorPac’s self-chilling beverage container technology (the "Technology") in
consideration of which Balsam agreed, among other things, to pay NorPac minimum
royalties of $5,000 per month on the 15th day of each month commencing on
January 15, 2006 (the “Minimum Royalty Commencement Date”).

B. NorPac and Balsam mutually desire to extend the Minimum Royalty Commencement
Date set out in Section 4.3 to the License Agreement upon the terms and
conditions set forth herein.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises
contained herein and for other good and valuable consideration, the parties
agree as follows:

1.

Extension of Minimum Royalty Commencement Date. Section 4.3 of the License
Agreement is hereby revised to read as follows:

> “Notwithstanding that there may be no Gross Profits or Gross License Revenues
> the Licensee shall pay minimum royalties to the Licensor on the 15th day of
> each month commencing on January 15, 2007 of $5,000 per month, which minimum
> royalty payments shall be credited to any royalties that may become payable in
> the fiscal quarter in which they are paid.”

    2.

Grant of Extension. In consideration of the grant of the extension of the
Minimum Royalty Commencement Date, Balsam agrees to:

      (a)

issue 500,000 shares of its common stock (the “Balsam Shares”) to NorPac; and

      (b)

pay US$20,000 to NorPac on or before January 31, 2006.

      3.

Issuance of Balsam Shares. The Balsam Shares to be issued pursuant to this
Extension Agreement will be “restricted shares”, as contemplated under United
States Securities Act of 1933, and the certificates representing the Balsam
Shares will be endorsed with the following legend:

> “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
> THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED IN RELIANCE UPON
> EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE ACT. SUCH SECURITIES MAY
> NOT BE REOFFERED


--------------------------------------------------------------------------------

2

 

> FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED UNLESS THEY ARE REGISTERED UNDER
> THE APPLICABLE PROVISIONS OF THE ACT OR ARE EXEMPT FROM SUCH REGISTRATION.”

    4.

No Other Modification. The parties confirm that the terms, covenants and
conditions of the License Agreement remain unchanged and in full force and
effect, except as modified by this Agreement.

    5.

Headings. The headings of the various sections of this Extension Agreement have
been inserted for convenience of reference only and shall not be deemed to be
part of this Extension Agreement.

    6.

Counterparts. This Extension Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.

    7.

Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.

    8.

Equal Participation in Drafting. The parties have equally participated in the
drafting of the Extension Agreement, each having had the opportunity to be
independently represented by counsel. Balsam acknowledges that O’Neill Law Group
PLLC have acted solely for NorPac in connection with the preparation,
negotiation and execution of this Extension Agreement and Balsam has been
advised to obtain the advice of independent legal counsel in entering into this
Extension Agreement.

    9.

Entire Agreement. This Extension Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subject
hereof.

IN WITNESS WHEREOF, the parties have duly executed and delivered this Extension
Agreement as of the date first written above.

NORPAC TECHNOLOGIES, INC. BALSAM VENTURES, INC. by its authorized signatory: by
its authorized signatory:         /s/ Bruce T. Leitch /s/ John Boschert
Signature of Authorized Signatory Signature of Authorized Signatory        
Bruce T. Leitch John Boschert Name of Authorized Signatory Name of Authorized
Signatory         President President Position of Authorized Signatory Position
of Authorized Signatory


--------------------------------------------------------------------------------